DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 2/25/22.  Claims 9, 11-42, 44-56 are cancelled; claims 1-8, 10, 43 are amended; claims 54-55 are added.  Claims 1-8, 10, 43 and 54-55 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar s (methods, or products) in the same way;
(D)    Applying a known technique to a known  (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1-4, 10, 43, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US Pat. No. 6,250,632) in view of Stevens et al. (US Pat. No. 5,000,453) and, in the alternative, further in view of Hoffman (US Pat. No. 4,770,421).  
With respect to claim 1, Albrecht teaches a card shuffling system 20 comprising: a plurality of compartments 32 (“slots”); and a card feeder 34 (“card feed mechanism” – column 6, lines 41-67; column 7) that includes a surface 52 on which a stack of cards can be held (Fig.’s 1a; 3-4d – part of “deck holding area 24” with “bottom support surface 52” – column 6, lines 45-46); wherein the card shuffling system 20 is configured to: on a random basis (“random”, “random sequence” utilizing “random number generator 120” - column 8, lines 31-67; column 11, lines 20-67), cause the surface of the card feeder 34 to be positioned at positions corresponding to different ones of the plurality of compartments 32 (Fig. 8; column 12, lines 20-50); at each of the positions, feed a card 22 from the stack that is on the surface into the respective compartment 32 to which the respective surface position corresponds Id.; and combine all of the cards of the 
Admittedly, Albrecht does not expressly teach a re-shuffling as claimed. However, Stevens et al., directed to the analogous art of card shuffling systems teaches the following to be known in the art: re-shuffling a single shuffled stack into a second single shuffled stack prior to output of any of the cards of the single shuffled stack from the card shuffling  system (“two ... cycles are provided” – column 15, lines 14-67). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to re-shuffle the cards before exiting the shuffling system for the expected purpose of ensuring a true randomness to the stack. The proposed modification is considered to have a reasonable expectation of success as examiner takes a broad view of “shuffling system” and one ordinary skill in the art can reasonably achieve the re-shuffling without making unworkable modifications to Albrecht or modifications that frustrate its intended purpose. 
Lastly, Albrecht teaches wherein in the preferred embodiment, the compartments/tray 30 move vertically with respect to the stationary card feeder mechanism 34 instead of the card feeder surface moving with respect to stationary compartments. However, Albrecht expressly contemplates wherein “the opposite is true” - compartments 32 /tray 30 could “remain stationary”, and a mechanism is used to move the cards 22 and card feed mechanism (column 14, lines 53-60). Examiner submits such teaching constitutes an anticipatory teaching of the limitation that the surface of the card feeder is shifted and positioned at corresponding positions of the compartments since the cards 22 are positioned within card deck holding area 24 which comprises surface 52 and works in conjunction with card feed mechanism. Should applicant see loading station “floor”, “distribution elevator 20” and “pockets”). Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, the simple substitution in movement of the card feeder surface for the compartment movement will have the predictable result of positioning the cards from the card feeder to the compartments to provide a randomized order of the cards. The proposed modification is considered to have a reasonable expectation of success as the primary purpose of Albrecht expressly contemplates such a modification (column 14, lines 53-60). 
With respect to claim 2, Albrecht teaches a respective movable partition between each pair of immediately adjacent ones of the plurality of compartments (partitions defining the slots of tray 30 as shown in Fig.’s 1-2), wherein, to combine all of the cards into the single shuffled stack 42, the card shuffling  system is configured to move the partitions so that they do not separate the cards in the respective pairs of compartments to which the respective partitions correspond (the partitions are rotated so that the cards fall together into the sorted deck – column 9, lines 29-67).  
With respect to claim 3, Albrecht teaches a sensor 26 (“read heads”) configured to scan each of the cards fed from the card feeder 34 to the plurality of compartments 32 (column 11, lines 37-45); and a processor 112 configured to: obtain scan data generated by the sensor 26 Id; based on the scan data, determine whether the single shuffled stack 42 is defective; and 
With respect to claim 4, Albrecht teaches wherein the processor is further configured to, in addition to production of the corresponding output, trigger discard of the single shuffled stack via - “error indicator 156b” - column 13, lines 1-24 .  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, the error indicator 156b is capable of triggering the card shuffling system administer to discard the deck as it alerts of its defectiveness. It is noted that applicant’s specification does not teach an automated procedure wherein the deck is discarded without user assistance.  
With respect to claims 10 and 54-55, Albrecht, as combined with the teachings of Stevens et al. teaches a random re-shuffling of the first deck to form a second single shuffled stack (the motivation to combine is the same as stated above) prior to output of the shuffling system, but does not expressly teach wherein the second shuffling (or the re-shuffle of the first shuffled stack) is conducted using a second plurality of compartments, or a second card shuffling deice. However, the Federal Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, duplicating Albrecht’s shuffling device would have been obvious to one ordinary skill in the art at the time of applicant’s effective filing date. In providing a second shuffling device, the re-shuffling of the first shuffled 
By incorporating the second shuffling device, which is merely a duplication of the shuffling device provided by Albrecht et al., the re-shuffle of the single shuffled stack would be accomplished prior to leaving the second shuffling device as the second shuffled stack will be deposited on the bottom of the device before being brought up to “removal area 46” as shown in Figures 5d-5d. 
.    


4.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US Pat. No. 6,250,632) in view of Stevens et al. (US Pat. No. 5,000,453), or in the alternative, in further in view of Hoffman (US Pat. No. 4,770,421), and further in view of Shigeta (US Pub. No. 2004/0026636)  
With respect to claims 5-8, Albrecht teaches wherein the sensor 26 is positioned to perform the capturing of the cards as the cards are fed from the card feeder to the plurality of compartments 32 (Fig. 1), but does not expressly teach wherein the sensor includes a camera, or a mirror as claimed. However, Shigeta, directed to playing inspection devices, teaches the following to be known in the art: wherein a card detection sensor includes a camera 40 and further comprising a mirror 38 positioned opposite the camera 40 (Fig. 24 – being positioned on opposite sides of card feed rollers15/16) so that respective first faces of the cards that face the 
Lastly, should applicant traverse that the camera 40 and mirror 38 of Shigeta are not “opposite” each other, as the Drawings show them to be merely substantially facing each other as opposed to exact facing, examiner considers the difference is arrangement to be obvious in In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the operation of Shigeta and applicant’s invention perform the same function of capturing both sides of the card using a camera and mirror positioned on opposite sides of feeder rollers. 

Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.